DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denis et al US Patent Application 2014/0022032 in view of Akasegawa et al WO 01/56107 A1.
 Denis et al (of record) discloses a microwave filter  having a bottom surface for mounting to a mounting surface, the filter comprising: a monolithic base substrate having a top surface, a width  and thickness (figure 10) ;  a plurality of resonators (1003); a transmission line (1001) having  an input E and an output  S (i.e. a ports)  exposed along the surface ( 1010)  (i.e. the bottom surface of the filter); and a via formed 
 	Thus, Denis et al is shown to teach all the limitation of the claim with the exception of the resonators being   a plurality of thin-film microstrips comprising a first thin-film microstrip and a second thin-film microstrip, each of the plurality of thin-film microstrips having a first arm, a second arm parallel to the first arm, and a base portion connected with the first and second arms, the base portion being perpendicular each of first and second arms; and wherein the plurality of thin-film microstrips are formed over the top surface of the monolithic base substrate.  
Akasegawa et al discloses a superconducting microstrip filter comprising a plurality of  hairpin type resonators formed of a superconducting thin film.    The superconducting filter 14 provided with the hairpin type resonators 23-1 to 23-9 thus obtained has an advantage of easy design and manufacture, and is extremely effective for miniaturization and weight reduction.  
 One of ordinary skill in the art would have found it obvious to replace the resonators of Denis et al with the hairpin type resonators as taught by Kai et al.  	
 The motivation for this modification would have been to provide the advantageous benefits of easy design and manufacture, miniaturization and weight reduction.  
 	With regards to claims 2 and 3, Denis et al discloses in figure 11 a curve 1101 which shows an insertion loss having a value of  between 0 dB to -5dB at   frequency range between  28 Ghz to  30 Ghz.

 	With regards to claim 17, the monolithic base substrate has a bottom surface opposite the top surface, and wherein the filter further comprises a ground plane formed over the bottom surface of the base substrate.   Denis et al states in paragraph [0066] The transmission line 201 and the resonators 203 may be produced by metallization on a top face of a substrate 210, the ground electrode being, for example, produced by a metallization on the bottom face of the substrate 210.

Allowable Subject Matter
Claim 25 is allowed.
Claims 4-16 and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 With regards to claim 4, the prior art does not disclose the filter exhibiting a return loss that is less than about -20 dB at the frequency.
 With regards to claim 5, the prior art does not disclose  the filter exhibiting  a return loss response that is less than about -10 dB from about 27 GHz to about 29 GHz.
With regards to claims 6,  8-12 and 25, the prior art does not the conductive path has an effective length from the first arm of the thin-film microstrip to the port that ranges from about 95% to about 105% of /4, wherein  is a wavelength that corresponds with a passband frequency propagating through the monolithic base substrate.
With regards to claim 7, the prior art does not disclose the top conductive strip formed over the top surface of the monolithic base substrate and connected with each of the via and the first arm of the first thin-film microstrip.

With regards to claim 19, the prior art does not disclose a cover substrate formed over the top surface of the monolithic base substrate.
With regards to claim 20, the prior art does not disclose a thickness of less than about 500 microns.
With regards to claim 21, the prior art does not disclose the monolithic  base substrate comprising a material having a dielectric constant that is less than about 30 as determined in accordance with ASTM D2520-13 at an operating temperature of 25°C and frequency of 28 GHz.
With regards to claim 22, the prior art does not disclose the monolithic base substrate comprises alumina. 
With regards to claim 23, the prior art does not disclose  a length of the filter in the X-direction is less than about 5 mm, and a width of the filter in the Y-direction is less than about 3mm. 
With regards to claim 24, the prior art does not disclose  the thin-film microstrips have thicknesses in the Z-direction that range from about 0.3 micrometers to about 10 micrometers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 8, 2021
/K.E.G/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843